DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not found persuasive.  
With respect to the rejection of claims 27 and 30 under Rule 112, applicant’s arguments are not found persuasive.  Regarding claim 27, the previous 112 issues are resolved; however, new issues are now present with the claim as indicated below.  With respect to claim 30, applicant’s arguments are not persuasive as bipolar stimulation does not require a return electrode, and even if it did, paragraph 27 would not support the language based on the rationale provided; accordingly, the rejection is maintained.
With respect to the rejection of claim 2 based on the combination of Deem and Ng, applicant contends that Deem discloses electrodes which are part of a same set of electrodes – specifically bipolar stimulation electrodes and cannot be combined with Ng to obviate the claim language as viewed as a whole.  Applicant appears to be arguing the combination of user-adjustable translation with detecting an elicited response potential at different positions longitudinally – but claim 2 does not have these requirements; accordingly, the arguments are not found persuasive simply because the claims do not require the specificity with which the applicant is arguing.  Ng is introduced as a secondary reference to obviate using one of two sets of electrodes to detect an elicited response potential as claimed.  At ¶¶ 43 of Ng as cited in the previous office action – “Stimulation and recording typically involve separate sets of electrodes, but can be configured for simultaneous stimulation and recording with appropriate electronics circuits. Stimulation and recording can be performed using bipolar electrodes as shown in FIG. 1.”.  The  examiner maintains that this language in combination with the motivation as previously presented continues to obviate the present claim language found in claim 2.
In regards to claims 11 and 31-36, please see the new grounds of rejection below, necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 27, 30, and 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 11, the phrase “a first set of electrodes includes a reference electrode on the first portion….” in combination with the other limitations of claim 2, fails to be supported by the originally filed disclosure.  Specifically, the only return electrode disclosed in the originally filed disclosure is an external skin electrode – no return electrodes are indicated in any embodiment as being on the probe itself as claimed. In addition, in claim 11, the recitation “the distance between …electrodes is user-adjustable…so as to space the first set of electrodes from the second set of electrodes at a distance based on propagation velocity of the nerve and/or the stimulation pulse width” in combination with the other elements of the claim and those the claim is dependent on, fails to be supported by the originally filed disclosure.  The disclosure only discusses this spacing with regard to the design of the spacing of the electrodes, which as noted above with respect to claim 27, is not tied in to user-adjustability.  In addition, support for this language appears to be pulled from ¶¶ 63 of the published application; however, it is clear that the discussion here is when the two sets of electrodes are both used in stimulation – and this is not applicable to the embodiment where one set of electrodes are used for detecting an elicited response potential as recited in claim 2.  
In claim 27, the phrase, “wherein the adjustment to the electric field gradient is based on at least one of: an expected action potential magnitude, an expected action potential duration, or an expected action potential propagation velocity” in combination with the other limitations of claim 2, fails to be supported by the originally filed disclosure.  Applicant discusses electrode separation and how the electrode spacing can be designed based on expected action potential magnitude, duration, and/or propagation velocity at ¶¶ 60 of the published application – however, this is in reference to avoiding short circuiting of the device and has no relation to the user-adjusting the distance between the electrodes as presented in the present claim language.  Rather, this is in situations where the electrodes are discussed as being part of the same set of electrodes as this is when the electrode separation is integral.  Rather, applicant argues and the claims state that the electrodes are two sets and one is purely a detection set of electrodes, where the electrode separation due to action potential magnitude, etc. is not applicable or related to this embodiment as the concern for short circuiting is not present in this embodiment.  Furthermore, this discussion is purely related to lead design and electrode spacing when designing the lead.   The discussion with regard to user-adjustability is a completely separate embodiment with regard to stimulation / recording combination of electrodes discussed at ¶¶ 68 – for a different purpose altogether. 
In claim 30, the phrase “at least one of the first set…and second set of electrodes comprises a return electrode…” in combination with the other limitations of claim 2, fails to be supported by the originally filed disclosure.  Specifically, the only return electrode disclosed in the originally filed disclosure is an external skin electrode – no return electrodes are indicated in any embodiment as being on the probe itself as claimed.
In claim 32, the recitation “the distance…is user-adjustable…so as to space the…electrodes at a maximum distance based on a length of the blood vessel” in combination with the other elements of the claim, fails to be supported by the originally filed disclosure.  There is no discussion with regard to user-adjustable translation of the electrodes to a spacing at a maximum distance based on length of the blood vessel. There is no discussion of blood vessel length at all.  Rather, a broad statement is made at ¶¶ 68 of the published application indicating that the distance between the stimulating and record electrodes is limited by the length of the artery – but there is no maximum distance set or calculated or measured which would be required for the claim language.  The specification only describes the length of the artery as a constraint, and that the distance is adjustable to fit - but not to a set maximum distance based on the length of the blood vessel as claimed.
In claim 33, the recitation “the distance…is user-adjustable…so as to space the…electrodes at a distance that maximizes an effect of an applied stimulation” in combination with the other elements of the claim, fails to be supported by the originally filed disclosure.  The examiner finds no discussion of user adjustable translation of the device based on maximizing the effect of an applied stimulation.  ¶¶ 63 of the published application appears to discuss maximizing the effect of applied stimulation – but it is clear that the discussion here is when the two sets of electrodes are both used in stimulation – and this is not applicable to the embodiment where one set of electrodes are used for detecting an elicited response potential as recited in claim 2.  
Claim 34 is dependent on claim 33 and is rejected under the same rationale.  
In addition, in claim 34, the recitation “the distance between …electrodes is user-adjustable…so as to space the first set of electrodes from the second set of electrodes at a distance based on propagation velocity of the nerve and/or the stimulation pulse width” in combination with the other elements of the claim and those the claim is dependent on, fails to be supported by the originally filed disclosure.  The disclosure only discusses this spacing with regard to the design of the spacing of the electrodes, which as noted above with respect to claim 27, is not tied in to user-adjustability.  In addition, support for this language appears to be pulled from ¶¶ 63 of the published application; however, it is clear that the discussion here is when the two sets of electrodes are both used in stimulation – and this is not applicable to the embodiment where one set of electrodes are used for detecting an elicited response potential as recited in claim 2.  
In claim 35, the recitation “wherein electrodes…each have a width that is approximately the same as an expected pulse width of the elicited response potential” in combination with the other elements of the claim, fails to be supported by the originally filed disclosure.  There is no discussion of electrode width in the specification, let alone its relation to expected pulse width.
In claim 36, the recitation “wherein electrodes…each have a width that is smaller than as an expected pulse width of the elicited response potential” in combination with the other elements of the claim, fails to be supported by the originally filed disclosure. There is no discussion of electrode width in the specification, let alone its relation to expected pulse width.
Accordingly, applicant must amend these claims or specifically indicate where support lies in order to overcome these rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6-11, 13-16, 18, 24-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US 2005/0288730) in view of Ng (US 2012/0296232).
Regarding claim 2, Deem discloses a medical apparatus comprising: a first portion sized and shaped to at least partially insert into a blood vessel (e.g. ¶¶ 38); a second portion sized and shaped to at least partially insert into the blood vessel, the second portion coupled to the first portion and configured to translate to be positioned longitudinally relative to the first portion (e.g. Fig. 14 – where the examiner considers the first portion proximal to section 268 & the second portion including section 268 and elements distal to it; ¶¶ 47 – “electrodes may be arranged such that a bipolar pair of electrodes can move longitudinally relative to each other for adjusting the separation distance between the electrodes”); a first set of electrodes on the first portion (e.g. Fig. 14, distal 2 of the 4 electrodes 272); and a second set of electrodes on the second portion (e.g. Fig. 14, proximal 2 of the 4 electrodes 272), such that a distance between the first set of electrodes and the second set of electrodes is user-adjustable by translating to position the second portion longitudinally relative to the first portion (e.g. ¶¶ 47 – “electrodes may be arranged such that a bipolar pair of electrodes can move longitudinally relative to each other for adjusting the separation distance between the electrodes” and further where the examiner notes a clinician/technician would be performing this spacing adjustment because these adjustments are not made as a result of measurements or a feedback loop and there are controls on the electronic unit in Fig. 4); wherein one of the first set of electrodes and the second set of electrodes is configured to deliver a stimulation pulse to a proximate surface of the blood vessel, and the other one of the first set of electrodes and the second set of electrodes is configured to function as return electrodes (e.g. ¶¶ 107-109 – “distally disposed electrodes 272b as active electrodes and all proximal electrodes 272a as return electrodes, or vice versa”).  
Deem fails to expressly disclose that the other one of the first/second set of electrodes is configured to detect an elicited response potential to the stimulation pulse from a patient nerve proximate the blood vessel.  In the same field of endeavor, Ng teaches a medical apparatus with a plurality of electrodes where one set of electrodes, longitudinally spaced from a second set of electrodes, delivers a stimulation pulse to a proximate surface of a blood vessel, while the other set of electrodes detects an elicited response potential to the stimulation pulse (e.g. ¶¶ 41-43) in order to assess the neural innervation of the vascular region.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the second set of electrodes of Deem to detect an elicited response potential to the stimulation pulse, as taught by Ng, in order to yield the predictable results of acquiring data relative the neural innervation of the patient’s vascular region for further analysis and applied therapy.
Regarding claim 3, Deem discloses the medical apparatus further comprising: an electronic control unit including a stimulator and a signal processor (e.g. ¶¶ 83, 49, etc. Fig. 4, #100); wherein the stimulator is electrically coupled to first and second stimulating electrodes of the one of the first set of electrodes and the second set of electrodes that is configured to deliver the stimulation pulse to the proximate surface of the blood vessel (e.g. ¶¶ 38, 47, etc.); wherein the signal processor comprises an amplifier that is electrically coupled to first and second recording electrodes of the other one of the first set of electrodes and the second set of electrodes that is configured to detect the elicited response potential to the stimulation pulse from the patient nerve proximate the blood vessel (e.g. ¶¶ 136); and wherein the first and second portions respectively comprise first and second portions of a probe that is configured to deliver the stimulation pulse, generated by the electronic control unit, to the proximate surface of the blood vessel using the second electrode (e.g. Fig. 14).
Regarding claims 4 and 6, Deem’s medical apparatus includes a probe providing and comprising the first and second portions (e.g. Fig. 14) and the probe is configured to deliver the signals to and from an electronic control unit (e.g. ¶¶ 83, 49, etc.), wherein the second portion is configured to telescope with respect to the first portion to simultaneously adjust a length of the probe and the distance between the sets of electrodes (e.g. ¶¶ 47 – “electrodes may be arranged such that a bipolar pair of electrodes can move longitudinally relative to each other for adjusting the separation distance between the electrodes”).
Regarding claims 7-8, Deem discloses a specific embodiment wherein the first portion of the probe includes an elongated body and an internal lumen and the second portion of the probe extends into the internal lumen of the first portion of the probe (e.g. ¶¶ 47 - “a first electrode coupled to a catheter and a moveable second electrode that can move through a lumen of the catheter”), wherein the second portion of the probe slides at least partially into the internal lumen to translate to adjust a distance between the sets of electrodes (e.g. ¶¶ 47 – “electrodes may be arranged such that a bipolar pair of electrodes can move longitudinally relative to each other for adjusting the separation distance between the electrodes”).  It is noted that the disclosure describes these embodiments as single electrode and not a set; however, the disclosure overall is clear in indicating more than one electrodes may be used in the configuration and the embodiments are not limited to just one (e.g. ¶¶ 43, 99, etc.).
Regarding claim 9, Deem discloses a distal end of the second portion is distal from a distal end of the first portion (e.g. Fig. 14 – where the examiner considers the first portion proximal to section 268 & the second portion including section 268 and elements distal to it).
Regarding claim 10, Deem discloses an electrode having a 360 degree contiguous electrical contact (e.g. ¶¶ 102-107, etc.).
Regarding claims 11 and 18, ¶¶ 41 of Ng as cited and relied upon in the rejection above obviates the first set of electrodes is configured to detect an elicited response potential from a patient nerve proximate the blood vessel, in combination with Deem.  Deem fails to expressly disclose a reference electrodes; however, in the same field of endeavor, ¶¶ 43 of Ng discloses that either the first or second set of electrodes includes an indifferent electrode which is the same as a reference electrode in order to aide in monopolar stimulation or recording.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate additional indifferent or reference electrodes as taught by Ng, in either the first or second set of electrodes of Deem, in order to yield the predictable results of providing monopolar stimulation or recording.
Regarding claim 14, Deem further discloses a nerve destruction means (e.g. ¶¶ 41 – “ablated”). 
Regarding claim 15, Deem discloses an electronic control unit configured to generate a stimulation pulse and receive a signal (e.g. ¶¶ 83, 49, etc. Fig. 4, #100).
Regarding claims 25-26, Deem as combined with Ng with respect to claim 2 obviates that the first and second set of electrodes comprises a first and second pair of bipolar electrodes located on the first and second portions (e.g. ¶¶ 47 of Deem and ¶¶ 41-43 of Ng).
Regarding claims 13, 16, and 27, Deem discloses user-adjusting the distance between the first and second set of electrodes (e.g. ¶¶ 47 - where the examiner notes a clinician/technician would be performing this spacing adjustment because these adjustments are not made as a result of measurements or a feedback loop and there are controls on the electronic unit in Fig. 4) adjusts an electric field gradient therebetween, wherein the adjustment to the electric field gradient is based on at least an action potential magnitude (e.g. ¶¶ 47- “achieve treatment over a desired distance, volume, or other dimension” would be equivalent to be based on the desired action potential magnitude). 
Regarding claim 30, Deem discloses at least one of the first/second set of electrodes comprises a return electrode included on at least one of the first/second portions (e.g. ¶¶ 43, 88, 94, 108, etc.).
Regarding claim 31, Deem translates the second portion relative to the first portion and thereby adjusts the longitudinal distance between the first and second sets of electrodes, where the longitudinal distance between the first and second set of electrodes remains unchanged as claimed (e.g. ¶¶ 47 – “electrodes may be arranged such that a bipolar pair of electrodes can move longitudinally relative to each other for adjusting the separation distance between the electrodes”).  Deem fails to expressly disclose at least two electrodes of both the first and second set of electrodes are longitudinally spaced apart from one another along a length.  In the same field of endeavor, Ng teaches a plurality of configurations, including one where two electrodes of the individual sets of electrodes are longitudinally spaced apart from one another (e.g. ¶¶ 41-43 – “the spacing between the electrodes can be longitudinal, lateral/circumferential, or a combination of the two”) in order to yield the predictable results of providing the most effective stimulation vector.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar technique of spacing apart the individual portion electrodes, in order to yield the predictable results of providing even greater flexibility in controlling and directing stimulation propagation in the tissue of the patient.
Regarding claim 24, Deem discloses an apparatus for assessing elicited response potentials from a nerve in a blood vessel, the apparatus comprising: a probe configured to be inserted at least partially into a blood vessel (e.g. ¶¶ 38), the probe including: a first portion sized and shaped to be at least partially inserted into the blood vessel and a second portion sized and shaped to be at least partially inserted into the blood vessel, the second portion coupled to the first portion and configured to translate relative to the first portion (e.g. Fig. 14 – where the examiner considers the first portion proximal to section 268 & the second portion including section 268 and elements distal to it; ¶¶ 47 – “electrodes may be arranged such that a bipolar pair of electrodes can move longitudinally relative to each other for adjusting the separation distance between the electrodes”); a first set of electrodes on the first portion and a second set of electrodes on the second portion, such that a distance between the first set of electrodes and the second set of electrodes is user-adjustable by translatably adjusting a position of the second portion longitudinally relative to the first portion (e.g. ¶¶ 47 – “electrodes may be arranged such that a bipolar pair of electrodes can move longitudinally relative to each other for adjusting the separation distance between the electrodes”); wherein one of the first set of electrodes and the second set of electrodes is configured to deliver a stimulation pulse to a proximate surface of the blood vessel, and the other one of the first set of electrodes and the second set of electrodes is configured to function as return electrodes (e.g. ¶¶ 107-109 – “distally disposed electrodes 272b as active electrodes and all proximal electrodes 272a as return electrodes, or vice versa”); means for delivering a stimulation pulse to a proximate surface of the blood vessel; and means for detecting a response from a patient nerve proximate the blood vessel (e.g. ¶¶ 83, 49, etc.)
Deem fails to expressly disclose that the other one of the first/second set of electrodes is configured to detect an elicited response potential to the stimulation pulse from a patient nerve proximate the blood vessel.  In the same field of endeavor, Ng teaches a medical apparatus with a plurality of electrodes where one set of electrodes, longitudinally spaced from a second set of electrodes, delivers a stimulation pulse to a proximate surface of a blood vessel, while the other set of electrodes detects an elicited response potential to the stimulation pulse (e.g. ¶¶ 41) in order to assess the neural innervation of the vascular region.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the second set of electrodes of Deem to detect an elicited response potential to the stimulation pulse, as taught by Ng, in order to yield the predictable results of acquiring data relative the neural innervation of the patient’s vascular region for further analysis and applied therapy.
Regarding claim 30, Deem discloses at least one of the first/second set of electrodes comprises a return electrode included on at least one of the first/second portions (e.g. ¶¶ 43, 88, 94, 108, etc.).
Regarding claim 30, Deem discloses at least one of the first/second set of electrodes comprises a return electrode included on at least one of the first/second portions (e.g. ¶¶ 43, 88, 94, 108, etc.).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US 2005/0288730) in view of Ng (US 2012/0296232), as applied to claim 2, further in view of Bornzin et al. (US 2011/0125206), further in view of Kroll et al. (USP# 7,203,546).  Deem fails to expressly disclose blanking the second set of electrodes for a specified period of time to allow the stimulation pulse to pass without being recorded and detecting an elicited response potential during a predefined time window after application of the stimulation pulse to inhibit receipt of noise not associated with the potential.  In the same field of endeavor, both Bornzin (e.g. ¶¶ 36) and Kroll (e.g. Cols 10-11, ll 52-13) teach the well known recognition of measuring and timing control circuitry to set blanking interval (period of time to allow stimulation pulse to pass without being recorded) and a noise detection window and evoked response window in order to effectively provide stimulation and measure the evoked neural response.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate these timing windows into the device of Deem in view of Ng, in order to yield the predictable results of ensuring that the appropriate signals are measured without being distorted by the signal or any resultant noise/interference from the stimulation.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792